ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




        Spears v. Association of Illinois Electric Cooperatives, 2013 IL App (4th) 120289




Appellate Court            NICHOLE SPEARS, Plaintiff-Appellee, v. THE ASSOCIATION OF
Caption                    ILLINOIS ELECTRIC COOPERATIVES, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-12-0289


Filed                      March 13, 2013


Held                       In an action for the injuries plaintiff suffered when she fell from a pole in
(Note: This syllabus       a college class for electrical line maintenance after she had signed a
constitutes no part of     release of liability, the appellate court declined to answer a certified
the opinion of the court   question as to whether the release was enforceable, since the answer
but has been prepared      would depend on the resolution of many questions of fact, and Supreme
by the Reporter of         Court Rule 308 only allows the certification of questions of law.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 09-L-273; the
Review                     Hon. John Schmidt, Judge, presiding.



Judgment                   Certified question not answered; cause remanded.
Counsel on                 Brad A. Elward (argued) and Rex K. Linder, both of Heyl, Royster,
Appeal                     Voelker & Allen, of Peoria, and John O. Langfelder, of Heyl, Royster,
                           Voelker & Allen, of Springfield, for appellant.

                           Ryan Reguly (argued), of Lipsky & Reguly, of Petersburg, for appellee.


Panel                      JUSTICE KNECHT delivered the judgment of the court, with opinion.
                           Justices Turner and Harris concurred in the judgment and opinion.


                                             OPINION

¶1          In October 2009, plaintiff, Nichole Spears, sued defendant, the Association of Illinois
        Electric Cooperatives, for personal injuries resulting from a fall on October 16, 2007. In
        September 2010, defendant filed a motion for summary judgment pursuant to section 2-1005
        of the Code of Civil Procedure (Code) (735 ILCS 5/2-1005 (West 2010)). In November
        2010, plaintiff filed a second amended complaint alleging one count of negligence and one
        count of willful and wanton conduct. In December 2010, defendant asserted affirmative
        defenses based on an April 2007 liability release and contributory negligence. In February
        2011, the circuit court denied defendant’s motion for summary judgment on both counts and
        granted plaintiff’s motion to strike defendant’s affirmative defense based on the release. In
        April 2011, defendant filed a motion to certify a question of law pursuant to Illinois Supreme
        Court Rule 308 (eff. Feb. 26, 2010). In March 2012, the court certified a question pursuant
        to Rule 308. We conclude the certified question requires resolution of factual predicates and
        decline to answer the certified question.

¶2                                         I. BACKGROUND
¶3           In 2007, plaintiff enrolled at Lincoln Land Community College (College) in Springfield,
        Illinois, in the College’s “Electrical Distribution Lineman Maintenance” associate degree
        program (Lineman Program). Defendant provides instructional services at the College,
        including a pole climbing class. As a part of the Lineman Program, plaintiff enrolled in the
        pole climbing class taught by defendant. Prior to enrolling in the Lineman Program, plaintiff
        met with Roger Larkin at the climbing course and viewed a climbing class in session.
¶4           On April 9, 2007, plaintiff signed a document titled “INDEMNIFICATION AND
        RELEASE OF LIABILITY,” which provided in relevant part as follows:
                 “NOW THEREFORE, for the consideration of participating in the
             coursework/programs offered by the Association of Illinois Electric Cooperatives through
             the Lincoln Land Community College, the receipt of which is hereby acknowledged, I,
             the undersigned, hereby RELEASE, RELINQUISH, INDEMNIFIY [sic], AND HOLD
             HARMLESS the Association of Illinois Electric Cooperatives, its directors, officers,
             employees, and agents from any and all claims arising from my participation in the

                                                 -2-
            courses/programs offered by the Association of Illinois Electric Cooperatives.”
       The record is not clear whether April 9, 2007, was plaintiff’s first day of classes for the
       Lineman Program or the first day for the climbing class.
¶5          Plaintiff concedes she did not read the release. The parties dispute whether Larkin, her
       instructor, explained the release and the possibility of injury. Plaintiff concedes she
       understood, at the time she signed the release, there was a risk of injury as a result of
       climbing poles. According to plaintiff, she did not know the particular activities she would
       be requested to perform in the climbing class or that she would be required to perform some
       activities without a fall restraint device.
¶6          On October 16, 2007, plaintiff performed a “teardown” on one of the poles on the
       climbing course as a part of the climbing class. As plaintiff descended the pole, she became
       tired and stopped to rest. Once plaintiff attempted to continue her descent, she lost her
       footing and fell to the ground, suffering injury to her right knee.
¶7          In October 2009, plaintiff sued defendant for her injuries. In September 2010, defendant
       filed a motion for summary judgment pursuant to section 2-1005 of the Code (735 ILCS 5/2-
       1005 (West 2010)). In November 2010, plaintiff filed a second amended complaint. Count
       I of the complaint alleged a claim of negligence against defendant, alleging defendant
       provided her with a damaged pole that was unsafe to climb, failed to provide her with safety
       equipment, and failed to remove her from the pole upon realizing she was fatigued. Count
       II of the complaint alleged defendant engaged in willful and wanton conduct in that it failed
       to institute procedures to ensure its poles were safe to climb and failed to exercise ordinary
       care despite the knowledge students were in imminent danger of injury. In December 2010,
       defendant asserted affirmative defenses based on the April 2007 release and contributory
       negligence.
¶8          In February 2011, the circuit court held a hearing on defendant’s motion for summary
       judgment. The court’s February 4, 2011, written order states, “The Court finds the bargaining
       positions of the parties militates against enforcement of the Exculpatory Release signed by
       Plaintiff on 4/9/07 and therefore Plaintiff’s Motion to Strike the First Affirmative Defense
       is granted.” The record does not contain plaintiff’s motion to strike. Further, the court found
       the case presented factual issues as to whether defendant’s conduct was willful and wanton.
¶9          In March 2011, defendant filed a motion to certify a question of law pursuant to Rule
       308. In March 2012, the circuit court made a written finding under Rule 308(a) that its
       February 2011 order involved a question of law as to which there are substantial grounds for
       difference of opinion and an immediate appeal from that order may materially advance the
       ultimate termination of the litigation.

¶ 10                                       II. ANALYSIS
¶ 11                                 A. The Certified Question
¶ 12      The circuit court certified the following question pursuant to Illinois Supreme Court Rule
       308(a) (eff. Feb. 26, 2010):
              “Does the fact that the Plaintiff was a student at Lincoln Land Community College


                                                -3-
          and the Defendant was the Association of Illinois Electric Cooperatives providing
          instructional services to community college students in climbing utility poles create an
          uneven bargaining position thereby militating against the enforcement of the exculpatory
          release at issue when the economic positions of the parties as well as all other undisputed
          facts concerning the timing and manner in which such release was presented to Plaintiff
          by Defendant are taken into consideration?”

¶ 13                                   B. Standard of Review
¶ 14        Supreme Court Rule 308(a) provides in relevant part:
            “When the trial court, in making an interlocutory order not otherwise appealable, finds
            that the order involves a question of law as to which there is substantial ground for
            difference of opinion and that an immediate appeal from the order may materially
            advance the ultimate termination of the litigation, the court shall so state in writing,
            identifying the question of law involved.” Ill. S. Ct. R. 308(a) (eff. Feb. 26, 2010).
¶ 15        The scope of review in an interlocutory appeal brought under Rule 308 is limited to the
       certified question. Long v. Elborno, 397 Ill. App. 3d 982, 988, 922 N.E.2d 555, 560 (2010).
       A reviewing court should only answer a certified question if it asks a question of law and
       decline to answer where the ultimate disposition “will depend on the resolution of a host of
       factual predicates.” Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 469, 693 N.E.2d 358,
       364 (1998); Bauer v. Giannis, 359 Ill. App. 3d 897, 902, 834 N.E.2d 952, 957 (2005). This
       court refrains from answering a certified question where it calls for a hypothetical answer
       with no practical effect. Lawndale Restoration Ltd. Partnership v. Acordia of Illinois, Inc.,
       367 Ill. App. 3d 24, 27, 853 N.E.2d 791, 794 (2006); see also Giangiulio v. Ingalls Memorial
       Hospital, 365 Ill. App. 3d 823, 829, 850 N.E.2d 249, 255 (2006) (“With rare exceptions, we
       do not expand the question under review to answer other, unasked questions.”). A certified
       question pursuant to Rule 308 is reviewed de novo. Barbara’s Sales, Inc. v. Intel Corp., 227
Ill. 2d 45, 57-58, 879 N.E.2d 910, 918 (2007).

¶ 16                                C. The Parties’ Arguments
¶ 17       Defendant contends the circuit court erred in striking its affirmative defense and the April
       2007 release is valid. Defendant argues the release is valid because (1) exculpatory
       agreements are generally enforceable, (2) the case law relied on by plaintiff is not controlling
       or persuasive, (3) plaintiff understood the risks in climbing the pole, and (4) the release
       contemplated the injury. Further, defendant asserts, “[t]he contention a person taking a
       course for self-improvement and economic opportunity creates an unfair bargaining position
       sufficient to nullify exculpatory agreements is fundamentally untenable.”
¶ 18       Plaintiff asserts the certified question requires resolution of factual issues–a point
       clarified at oral argument–but, upon those facts, the release is invalid because an uneven
       bargaining position existed between her and defendant. Plaintiff contends an uneven
       bargaining position existed because (1) she made significant time and financial commitments
       to pursue an education, (2) her decision to sign the release was “clouded” by the fact she (a)
       trusted the College and defendant, and (b) believed they were going to provide her with a

                                                 -4-
       safe, quality education, and (3) refusal would have required her to (a) forgo over $1,100 in
       equipment costs that defendant required her to bring to the first day of class, (b) forgo
       employment as an electrical lineman, and (c) have futilely incurred student loans to finance
       her education and training. Plaintiff asserts she did not fully understand the level of risk of
       serious bodily harm defendant’s release requested her to waive.
¶ 19       Plaintiff asserts this case is similar to White v. Village of Homewood, 256 Ill. App. 3d
354, 628 N.E.2d 616 (1993), where the court struck a liability release between a firefighter
       applicant and a potential employer. Plaintiff argues this case is akin to the plaintiff in White
       because the release placed her at the mercy of defendant’s negligence, no matter its
       magnitude, because (1) she needed an education to pursue a career as an electrical lineman
       and (2) she was required to sign the release on the first day of classes in order to participate
       in certain Lineman Program courses and complete the Linemen Program. Defendant
       responds White is not controlling or persuasive because (1) plaintiff “voluntarily chose to
       pursue education that could potentially lead to employment” (emphasis in original), (2)
       defendant “did not stand in the place of a potential employer,” and (3) successful completion
       of the climbing course did not guarantee employment with defendant or any other employer.
       Defendant cites to Johnson v. Salvation Army, 2011 IL App (1st) 103323, 957 N.E.2d 485,
       and a series of cases where the court upheld the exculpatory release against the plaintiff.

¶ 20                D. Does the Certified Question Present a Question of Law?
¶ 21       Defendant and plaintiff disagree whether the certified question is a pure question of law.
       The certified question initially appears as if it can be answered as a matter of law, i.e.,
       whether the relationship between a student and an educator creates an uneven bargaining
       position thereby militating against enforcing the release. Most of defendant’s argument is
       structured around refuting the conclusion such a relationship militates against enforcing the
       release. At oral argument the parties suggested the word “militate” may have been an inartful
       choice of words but was chosen to reflect the circuit court’s order. We note “militate” is
       defined as “to have weight or effect” (Webster’s New World Dictionary 1433 (3d ed. 1976))
       and “[t]o exert a strong influence” (Black’s Law Dictionary 1014 (8th ed. 2004)). See also
       Bryan A. Garner, A Dictionary of Modern Legal Usage 569 (2d ed. 1995) (discussing usage
       of “militate”). At the same time, the certified question asks whether the relationship between
       plaintiff and defendant, including “undisputed facts” such as the particular circumstances
       surrounding the clause’s execution and the economic positions of the parties, causes the
       exculpatory clause to be unenforceable. Our review of the record and the parties’ arguments
       shows the following are undisputed: (1) plaintiff was enrolled in the Lineman Program at the
       College; (2) defendant provides instructional services, including the pole climbing class, at
       the College; (3) plaintiff participated in the climbing class taught by defendant; (4) defendant
       taught the climbing class at a pole climbing course on the College’s campus; (5) plaintiff
       signed, without first reading, a purported liability release on April 9, 2007; (6) at the time she
       signed the release, plaintiff was aware electrical linemen can fall from poles; (7) plaintiff
       would not have been permitted to complete the climbing class–which required physically
       climbing poles–if she did not sign the release; (8) plaintiff would have lost her equipment
       investments (the actual expenses are disputed); and (9) on October 16, 2007, while

                                                  -5-
       participating in the climbing class, plaintiff fell from a pole to the ground and suffered injury
       to her right knee.
¶ 22       The circuit court’s order provides no illumination to whether its decision was based on
       a matter of law or the particular circumstances of the case. The basis for plaintiff’s motion
       to strike defendant’s affirmative defense is not contained within the record on appeal. To
       untangle whether the certified question presents a question of law or a question of fact, it is
       necessary to examine how Illinois courts review the enforceability of exculpatory releases.

¶ 23                            1. Enforceability of Exculpatory Clauses
¶ 24        In Illinois, parties may contractually release liability for their own negligence. Hellweg
       v. Special Events Management, 2011 IL App (1st) 103604, ¶ 6, 956 N.E.2d 954; McKinney
       v. Castleman, 2012 IL App (4th) 110098, ¶ 14, 968 N.E.2d 185 (quoting Johnson, 2011 IL
       App (1st) 103323, ¶ 19, 957 N.E.2d 485). Liability release contracts are not favored and are
       strictly construed against the benefitting party. Harris v. Walker, 119 Ill. 2d 542, 548, 519
N.E.2d 917, 919 (1988). An exculpatory clause places two public policy interests at conflict:
       (1) a person should be liable for his or her negligent conduct, and (2) contracting parties may
       freely contract about their affairs. Simmons v. Columbus Venetian Stevens Buildings, Inc.,
       20 Ill. App. 2d 1, 11-12, 155 N.E.2d 372, 377 (1958); Evans v. Lima Lima Flight Team, Inc.,
       373 Ill. App. 3d 407, 412, 869 N.E.2d 195, 201 (2007).
¶ 25        In general, Illinois courts enforce a liability release if (1) the terms of the exculpatory
       clause are clear, explicit, and precise; (2) the exculpatory clause encompasses the activity,
       circumstance, or situation contemplated by the parties to relieve the defendant from a duty
       of care; (3) it is not against settled public policy; and (4) nothing in the “social relationship
       of the parties militat[es] against upholding the agreement.” Jackson v. First National Bank
       of Lake Forest, 415 Ill. 453, 460, 114 N.E.2d 721, 725 (1953); Chicago Steel Rule & Die
       Fabricators Co. v. ADT Security Systems, Inc., 327 Ill. App. 3d 642, 645, 651, 763 N.E.2d
839, 842, 846-47 (2002); Evans, 373 Ill. App. 3d at 414-15, 869 N.E.2d at 203; Falkner v.
       Hinckley Parachute Center, Inc., 178 Ill. App. 3d 597, 602, 533 N.E.2d 941, 944 (1989). See
       also Farm Credit Bank of St. Louis v. Whitlock, 144 Ill. 2d 440, 447, 581 N.E.2d 664, 667
       (1991) (“A release is a contract, and therefore is governed by contract law.”); Restatement
       (Second) of Contracts § 195 (1981) (terms exempting from liability for negligent harm
       violating public policy); Restatement (Second) of Torts § 496B (1965); Perrine v. E.I.
       du Pont de Nemours & Co., 694 S.E.2d 815, 847 n.31 (W.Va. 2010) (collecting cases on
       preinjury releases); Tunkl v. Regents of the University of California, 383 P.2d 441, 444-46
       (Cal. 1963) (setting forth six characteristics of the transaction and exculpatory clause that
       may weigh against enforcement).
¶ 26        Illinois courts have identified categories of social relationships where enforcing an
       exculpatory clause between the parties would violate public policy as a matter of law,
       including (1) an employer and employee, and (2) the public and those charged with a duty
       of public service, such as “ ‘a common carrier, an innkeeper, a public warehouseman or a
       public utility.’ ” Hamer v. City Segway Tours of Chicago, LLC, 402 Ill. App. 3d 42, 45-46,
       930 N.E.2d 578, 581-82 (2010) (quoting White, 256 Ill. App. 3d at 358-59, 628 N.E.2d at


                                                 -6-
       619-20); see also Simmons, 20 Ill. App. 2d at 17-33, 155 N.E.2d at 380-87 (discussing in
       detail four social relationships–employer-employee, common carrier, innkeeper, and bailor-
       bailee–and the varying rationales for invalidating liability releases in these relationships);
       Restatement (Second) of Contracts § 195(2)(b) (1981) (same). These categories are not an
       exhaustive list of the social relationships in which exculpatory clauses are unenforceable, and
       a liability release may be invalid “ ‘where there is such a disparity of bargaining power that
       the agreement does not represent a free choice on the part of the plaintiff.’ ” Hamer, 402 Ill.
       App. 3d at 45-46, 930 N.E.2d at 581-82 (quoting White, 256 Ill. App. 3d at 358-59, 628
       N.E.2d at 619-20); see also Restatement (Second) of Torts § 496B cmt. j (1965) (“The basis
       for such a result is the policy of the law which relieves the party who is at such a
       disadvantage from harsh, inequitable, and unfair contracts which he is forced to accept by
       the necessities of his [or her] situation.”).
¶ 27        In considering whether an exculpatory release–the contractual relationship–is the result
       of a disparity of bargaining power between the parties, Illinois courts have noted (1) the
       sophistication of the contracting parties (Jackson, 415 Ill. at 462-63, 114 N.E.2d at 726
       (commercial lease); Reuben H. Donnelley Corp. v. Krasny Supply Co., 227 Ill. App. 3d 414,
       419-20, 592 N.E.2d 8, 12 (1991) (agreement between restaurant supply wholesaler and
       advertiser)); (2) whether the plaintiff was or should have been aware of the risks involved
       in the activity (Falkner, 178 Ill. App. 3d at 602-03, 533 N.E.2d at 945 (risk of fatal injury is
       apparent in parachute jumping); Maness v. Santa Fe Park Enterprises, Inc., 298 Ill. App. 3d
1014, 1021, 700 N.E.2d 194, 199 (1998) (risk of requiring medical attention accompanied
       auto racing); Hellweg, 2011 IL App (1st) 103604, ¶ 7, 956 N.E.2d 954 (risk of injury with
       another bicyclist was foreseeable)); (3) whether the plaintiff was under economic or other
       compulsion to agree to the release (Harris, 119 Ill. 2d at 550, 519 N.E.2d at 920 (quoting
       Schlessman v. Henson, 83 Ill. 2d 82, 87, 413 N.E.2d 1252, 1254 (1980))) and (4) whether the
       plaintiff had a reasonable alternative. See also Restatement (Second) of Torts § 496B cmt.
       j (1965) (uneven bargaining position “may arise [(1)] from the defendant’s monopoly of a
       particular field of service, [(2)] from the generality of use of contract clauses insisting upon
       assumption of risk by all those engaged in such a field, so that the plaintiff has no alternative
       possibility of obtaining the service without the clause; or [(3)] it may arise from the
       exigencies of the needs of the plaintiff himself, which leave him no reasonable alternative
       to the acceptance of the offered terms”).

¶ 28                 2. Liability Releases Between a Student and an Educator
¶ 29       The parties concede, and our research confirms, no reported Illinois decision has directly
       considered whether an educator-student relationship factors against enforcing a liability
       release. A student and her educator may have an enforceable contractual relationship. See
       Eisele v. Ayers, 63 Ill. App. 3d 1039, 1045-46, 381 N.E.2d 21, 27 (1978) (contract between
       student and a school is not per se contract of adhesion); Raethz v. Aurora University, 346 Ill.
       App. 3d 728, 732, 805 N.E.2d 696, 699 (2004) (terms of contractual relationship generally
       set forth in school catalog).
¶ 30       Our research shows several sister states considering exculpatory clauses between an


                                                 -7-
       educator and a student have held such clauses are categorically void as matter of public
       policy. See Wagenblast v. Odessa School District No. 105-157-166J, 758 P.2d 968, 971-73
       (Wash. 1988) (applying the six Tunkl characteristics (Tunkl, 383 P.2d at 444-46) to find
       liability release for Washington public school interscholastic sports against public policy);
       Kyriazis v. University of West Virginia, 450 S.E.2d 649, 655 (W. Va. 1997) (because
       university performs a “public service,” it is against public policy to enforce preinjury liability
       release between student and university). Other state courts have looked at the particular
       relationship between the educator and student in determining whether to uphold the release.
       See Merten v. Nathan, 321 N.W.2d 173, 178 (Wis. 1982) (deciding case on language of the
       exculpatory contract between riding student and instructor); Whittington v. Sowela Technical
       Institute, 438 So. 2d 236, 242 (La. Ct. App. 1983) (based on circumstances attending the
       execution of release before field trip, nursing student was not “upon an equal footing” with
       school); Reed v. University of North Dakota, 1999 ND 25, ¶ 27, 589 N.W.2d 880, 887
       (collegiate athlete not under economic compulsion to participate in charity road race that was
       part of sports team’s conditioning program).

¶ 31                                  3. The Parties’ Cited Cases
¶ 32        Plaintiff contends this case is comparable to White where the exculpatory agreement was
       stricken. In White, the plaintiff fell and was injured while participating in an agility test to
       become a firefighter. White, 256 Ill. App. 3d at 355, 628 N.E.2d at 617. The First District
       found the exculpatory agreement unenforceable because it lacked consideration because the
       defendants were statutorily required to administer the physical agility test and the plaintiff
       had a legal right to participate. White, 256 Ill. App. 3d at 357, 628 N.E.2d at 618-19. In the
       alternative, the court concluded the exculpatory agreement was against public policy because
       the plaintiff was required to sign the exculpatory agreement in order to complete her
       employment application. White, 256 Ill. App. 3d at 359, 628 N.E.2d at 620. The court
       rejected the defendants’ arguments the plaintiff freely chose to apply for the position, she
       could have applied elsewhere, and the defendants did not have a monopoly on the job
       market. The court stated “[t]hese arguments ignore the economic compulsion facing those
       in search of employment. To suppose that plaintiff here had any bargaining power
       whatsoever defies reality.” White, 256 Ill. App. 3d at 359, 628 N.E.2d at 620. The court noted
       the relationship, “as potential employer and job applicant, is akin to the relationship between
       an employer and employee” and its decision was “merely an extension” of the public policy
       against exculpatory agreements between an employer and employee. White, 256 Ill. App. 3d
       at 359, 628 N.E.2d at 620.
¶ 33        Defendant asserts this case resembles the contractual relationship represented by
       Johnson, 2011 IL App (1st) 103323, 957 N.E.2d 485. In Johnson, 2011 IL App (1st) 103323,
       ¶ 1, 957 N.E.2d 485, the plaintiff was injured in a car accident while a passenger in a
       Salvation Army-owned vehicle. The First District rejected the plaintiff’s argument his
       position as a beneficiary in the Salvation Army’s adult rehabilitation program was
       tantamount to an employee-employer relationship. Johnson, 2011 IL App (1st) 103323,
       ¶¶ 20-22, 957 N.E.2d 485. Further, the court rejected the plaintiff’s argument a disparity in
       bargaining positions existed between him and the Salvation Army because as an unemployed

                                                  -8-
       and homeless applicant he had to accept the agreement or be denied food and shelter.
       Johnson, 2011 IL App (1st) 103323, ¶ 24, 957 N.E.2d 485. The court concluded the plaintiff
       was offered food and shelter as an incidental benefit of the rehabilitation program and could
       have chosen not to agree to the terms and not entered the program or entered another
       program. Johnson, 2011 IL App (1st) 103323, ¶¶ 24-28, 957 N.E.2d 485. The court rejected
       the plaintiff’s argument White controlled, noting the plaintiff was not under the same
       economic compulsion as the White plaintiff because he could have sought rehabilitative
       services elsewhere. Johnson, 2011 IL App (1st) 103323, ¶ 31, 957 N.E.2d 485. It further
       noted “[i]n White, the disparity [of bargaining power] was found between an individual who
       needed employment and an entity that could provide her with employment, an essential
       economic necessity.” Johnson, 2011 IL App (1st) 103323, ¶ 32, 957 N.E.2d 485. See also
       McKinney, 2012 IL App (4th) 110098, 968 N.E.2d 185 (following Johnson on similar facts).
¶ 34       Additionally, defendant cites Hamer, 402 Ill. App. 3d 42, 930 N.E.2d 578, where the
       court upheld a liability release between a tour participant, who had been injured while riding
       a Segway, and the tour operator. There, the court rejected the plaintiff’s claim there was a
       disparity of bargaining power because if she “disagreed with the exculpatory clause, she
       could simply refuse to join the tour.” Hamer, 402 Ill. App. 3d at 46, 930 N.E.2d at 582.

¶ 35      4. The Cited Cases Do Not Resolve the Certified Question as a Matter of Law
¶ 36       The parties’ cited cases are distinguishable. The First District in White recognized its
       conclusion was “merely an extension” of the policy that exculpatory agreements between an
       employee and employer are void as a matter of public policy. White, 256 Ill. App. 3d at 359,
       628 N.E.2d at 620. Plaintiff was not an applicant for employment with defendant, nor has
       she claimed the climbing class is statutorily mandated, as the agility test was in White, for
       her to obtain employment as an electrical lineman. We decline to decide whether an
       exculpatory clause between a student and an educator represents another extension of this
       public policy. First, the legislature is in a superior position than the judiciary to determine
       whether exculpatory agreements between a student and an educator should be categorically
       void. Second, we cannot determine public policy based on the hardship of an individual case.
       See Simmons, 20 Ill. App. 2d at 33, 155 N.E.2d at 387.
¶ 37       The line of cases relied on by defendant are distinguishable by the voluntary nature of
       activity engaged in, which is typically a recreational hobby or sport. This court in McKinney
       and the First District in Johnson concluded the rehabilitation programs at issue were not
       employment and the plaintiff “enjoyed the option of rejecting the exculpatory clause by not
       admitting himself” to the program. McKinney, 2012 IL App (4th) 110098, ¶ 18, 968 N.E.2d
185; Johnson, 2011 IL App (1st) 103323, ¶ 28, 957 N.E.2d 485 (the plaintiff “could have
       chosen not to agree to the terms of the program and not to enter into the program”).
       Underlying those cases is the understanding that if the individual disagrees with the service
       provider’s liability release she can (1) forgo the particular activity or (2) find an alternative
       service provider, or (3) the parties can adjust the cost of the service to maintain the risk of
       injury on the provider. See Hamer, 402 Ill. App. 3d at 46, 930 N.E.2d at 582 (if plaintiff
       disagreed with exculpatory clause “she could simply refuse to join the tour”); see also Mann


                                                 -9-
       v. Wetter, 785 P.2d 1064, 1066-67 (Or. Ct. App. 1990) (diving school did not provide an
       essential public service and customers had a multitude of alternatives); Tayar v. Camelback
       Ski Corp., 47 A.3d 1190, 1202 n.11 (Pa. 2012) (collecting cases on voluntary recreational
       activities). Plaintiff’s claim is different from a claim where she would merely have been
       denied access if she did not agree to the release. She was engaged in a career training class
       that is part of an educational curriculum, and made an economic investment in her academic
       degree prior to being presented with the liability release. Had she declined to sign the release,
       she would have lost part of this investment–the extent of which we do not know. This prior
       investment goes to her ability to freely walk away from the liability release.

¶ 38               5. This Court Cannot Resolve Whether an Unequal Bargaining
                            Position Existed as This Is a Question of Fact
¶ 39       The analysis to determine whether a liability release is enforceable can be a fact-intensive
       endeavor involving consideration of a multitude of variables impacting the bargaining
       position of the parties. As discussed above, to determine whether the plaintiff had a
       reasonable alternative–i.e., whether the plaintiff could simply walk away–courts look at
       whether (1) the defendant possessed a monopoly over the service, (2) the plaintiff could
       obtain the service without the exculpatory clause, and (3) the plaintiff’s exigencies left him
       or her with no reasonable alternative. Whether plaintiff had a reasonable alternative is at
       issue in this case. Pertinent questions and considerations can aid in the resolution of this
       difficult inquiry, such as the following: (1) What is the value of plaintiff’s investment,
       measured in both time and money, in her educational degree that could potentially be lost?
       (2) Could plaintiff resell the equipment to offset her financial investment? (3) Is successful
       completion of the climbing course a required prerequisite for the Lineman Program? (4)
       Would forgoing the climbing course negatively impact the marketability of her academic
       degree in the Lineman Program? (5) Would plaintiff’s financial aid, such as student loans,
       grants, or scholarships, be negatively affected by not taking the course as a result of declining
       the release? (6) Could plaintiff’s financial aid be used for a different academic degree or
       program? (7) Could plaintiff have enrolled in a different academic degree or program after
       being presented with the liability release? (8) Could plaintiff independently obtain the same
       vocational training in her community? (9) Where else could plaintiff obtain this training?
       (10) Could plaintiff pay an additional fee to maintain defendant’s liability and participate in
       the climbing course? (11) The realities of those facing employment (see White, 256 Ill. App.
3d at 359, 628 N.E.2d at 620), such as a shift toward an educated workforce–before
       employment–that place costs of training on the job seeker, who in turn is requested by a
       community college to accept the risk of injury to obtain an education necessary for
       employment. The fact the educator is providing educational services, acting akin to a public
       service monopoly, is a reason some states have decided this issue categorically. See Kyriazis,
450 S.E.2d at 655. These questions and considerations are not an exhaustive list–nor do we
       imply they should be given greater weight than those not identified–and are provided to assist
       the trial court in resolving this difficult inquiry.
¶ 40       It is apparent the parties dispute the following: (1) whether and when defendant explained


                                                 -10-
       the release’s significance; (2) whether plaintiff knew the full extent of the physical and
       climbing requirements at the time she signed the release; (3) whether plaintiff knew she
       would be required to climb down a pole without a fall restraint device; (4) the extent of
       plaintiff’s financial obligation to prepare for the class; and (5) the benefit to plaintiff’s
       employment opportunities as a result of the class. It is not our role to resolve these factual
       questions. These disputed facts may weigh against whether plaintiff understood the release
       (see Mulliken v. Lewis, 245 Ill. App. 3d 512, 516, 615 N.E.2d 25, 28 (1993) (“[W]hether an
       exculpatory clause is binding due to the circumstances surrounding its execution is a question
       of fact for the trier of fact to decide.”)) and whether plaintiff stood at an inferior bargaining
       position.
¶ 41       To resolve whether an uneven bargaining position existed in this case it is necessary to
       consider a host of factual predicates. Questions about the parties’ bargaining positions remain
       unanswered and disputed and we cannot resolve them as a matter of law. We decline to
       answer the certified question.

¶ 42                           6. Defendant’s Affirmative Defense
¶ 43       Based on the parties’ arguments and the circuit court striking the April 2007 release, it
       appears the court concluded an exculpatory release between a student and an educator is void
       as a matter of law. Because further development is necessary to resolve the disputed factual
       issues, the court prematurely struck defendant’s affirmative defense, which is subject to
       reinstatement. Given our role under Rule 308, defendant has the burden to move the trial
       court for reconsideration of its decision and reinstatement of the affirmative defense.

¶ 44                          E. Plaintiff’s Willful and Wanton Claim
¶ 45       Defendant urges us to consider plaintiff’s claim its conduct was willful and wanton. Here,
       the circuit court’s finding the case presented a question of material fact on plaintiff’s willful
       and wanton claim was not included in the certified question. That issue is not intertwined
       with the certified question. See P.J.’s Concrete Pumping Service, Inc. v. Nextel West Corp.,
       345 Ill. App. 3d 992, 999, 803 N.E.2d 1020, 1026 (2004) (“the propriety of the class [action]
       certification *** is intertwined with the certified question”). The merit of plaintiff’s willful
       and wanton claim is not before this court, and we will not consider defendant’s argument.

¶ 46                                  III. CONCLUSION
¶ 47      We decline to answer the certified question as resolution of the certified question
       depends upon questions of fact. We remand for further proceedings.

¶ 48       Certified question not answered; cause remanded.




                                                 -11-